Citation Nr: 1009270	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-09 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on October 31, 
2007.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 2000 to April 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Madison, 
Wisconsin. 


FINDINGS OF FACT

1.  The Veteran is 50 percent service-connected for 
endometriosis and 30 percent service-connected for major 
depressive disorder.  

2.  The medical evidence shows that the Veteran was treated 
at St. Agnes Hospital on October 31, 2007 for headaches, 
nausea, vomiting and suspected dehydration, none of which are 
service-connected disabilities. 

3.  The private hospital is located within 20 miles of the 
Veteran's home whereas the nearest VA medical center is 
located within 60 miles of the Veteran's home and therefore 
was not a feasible option on October 31, 2007.

4.  The private treatment was not rendered in a "medical 
emergency" of such nature that delay would have been 
hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility on October 31, 2007 have not been met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service-connected for endometriosis, rated as 
50 percent disabling, and major depressive disorder, rated as 
30 percent disabling.  Prior to the October 2007 
hospitalization, the Veteran had undergone an operation in 
September 2007 related to her endometriosis.  The surgery was 
complicated by bilateral pelvic abscesses which required 
drainage and 4 weeks of antibiotics.  

The Veteran contends that on October 31, 2007, she fell ill 
with nausea, vomiting and overall weakness while visiting her 
aunt in Fond Du Lac, Wisconsin.  She felt her sickness was 
related to her operation one month prior and was concerned 
with driving over an hour to the nearest VA facility.  
Instead, her family transported the Veteran to a private 
facility nearby, St. Agnes Hospital.  According to the St. 
Agnes Hospital ER report, the Veteran presented with a 
"mild" headache and many vomiting episodes that were not 
bilious or bloody.  After tests were conducted, the Veteran 
was diagnosed with migraine headaches and "suspect moderate 
dehydration."  

The Veteran, at the time of these hospital visits, was 
regularly being treated at nearby VA medical facilities for 
her service-connected conditions.  As indicated above, the 
Veteran underwent an operation one month prior in a VA 
facility related to her endometriosis. 

Initially, the Board notes that the Veteran does not dispute 
that the private treatment was not "authorized" by the VA.  
Rather, the Veteran claims the private treatment should be 
reimbursed because it was an emergency situation related to 
her service-connected disability.  

In support of her claim, the Veteran submitted a statement 
from her VA physician dated April 2008 indicating the 
Veteran's surgical history and treatment and opining as 
follows:

I do not have records from [St. Agnes Hospital] ER 
visit, but it is possible that this pain or 
illness was a result of the complications from her 
surgery, which was for endometriosis, a service-
connected condition.

The Board does not find this opinion persuasive.  Although 
favorable at first glance, the VA physician merely indicates 
the possibility that the Veteran's ER visit is related to her 
service-connected disability.  The opinion, moreover, is 
admittedly rendered without a review of the actual ER 
treatment records.  Speculative or inclusive medical opinions 
are not probative.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

Even if persuasive, whether the Veteran's private treatment 
was related to her service-connected disability is irrelevant 
in this case.  Under 38 U.S.C. § 1728, to establish 
eligibility for payment or reimbursement of medical expenses 
incurred at a non-VA facility, a claimant must satisfy three 
conditions. There must be a showing that:

        (a) The care and services rendered were either:

        (1) for an adjudicated service-connected 
disability, or
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility. Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non- Department facility to those 
veterans who are active Department health-care participants 
(enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment and 
not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.   See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act the Veteran 
has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the Veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the Veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the Veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The Veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the Veteran's liability to the 
provider;

(i) The Veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided 
(38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the 
criteria listed above precludes VA from paying unauthorized 
medical expenses incurred at a private facility.  See 
38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

As indicated above, the Board finds the preponderance of the 
evidence is against payment or reimbursement for private 
medical care, under the provisions of 38 U.S.C.A. §§ 1703 or 
1728 because treatment was not for a service-connected 
disability.  

The distinction in this case, however, is irrelevant because 
whether reimbursed under § 1725 or § 1728, the Veteran's 
private medical treatment must have been for a medical 
emergency.  Compare 38 U.S.C. § 1725(b) with 38 U.S.C. § 
1728(b).  In this case, for reasons explained below, the 
Board finds the Veteran's private treatment was not medically 
emergent and, therefore, the claim must be denied whether 
applying § 1725 or § 1728.

The VAMC, applying § 1725, denied the Veteran's request for 
reimbursement for private medical treatment on the grounds 
that, "a prudent layperson would not have reasonably viewed 
the visit as an emergency or thought that a delay in seeking 
immediate attention would have been hazardous to life or 
health."  The VAMC also found that VA facilities were 
feasibly available to provide the care.

The Veteran, in contrast, alleges in light of having surgery 
one month prior and the fact that VA facilities were over an 
hour away, any reasonable lay person would have believed her 
symptoms of nausea and vomiting needed immediate medical 
attention. 

The Veteran lives approximately 60 miles away from the 
nearest VA facility whereas St. Agnes Hospital is 
approximately 20 miles away from the Veteran's home.  In a 
true emergency, then, VA facilities would not be feasibly 
available to provide care.  This criterion is clearly met.

The pertinent inquiry, then, is whether the Veteran's ER 
visit to St. Agnes Hospital was a true "medical emergency."  
The Board concludes it was not.

Under § 1725, a "medical emergency" must be "...of such a 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health."  See 38 
U.S.C.A. § 1725.  The Court has held that "medical 
emergency" is a medical question best answered by a 
physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

Again, the Veteran was transported by a family member to the 
ER at St. Agnes Hospital due to complaints of nausea and many 
vomiting episodes.  The private medical records indicate she 
was admitted for a few short hours and discharged with 
diagnoses of migraine headaches and "suspect moderate 
dehydration."  On physical examination, the doctor reported 
the Veteran to be of "mild distress, appears 
uncomfortable."  Despite the Veteran's contentions that she 
was extremely dehydrated after vomiting bile, the medical 
records indicate moderate dehydration after many vomiting 
episodes that were not bilious or bloody. 

The VAMC sought a medical opinion with regard to whether the 
circumstances constituted a medical emergency.  In a December 
2007 statement, the VA doctor opined that a medical emergency 
did not exist on October 31, 2007. 

The Veteran disagrees with this conclusion.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what she experienced; for example, she is competent to 
discuss her current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

Regrettably, no medical professional has ever indicated the 
Veteran's private medical treatment on October 31, 2007 was 
under emergent circumstances and indeed there is medical 
evidence to the contrary.

The Board has considered the Veteran's statements as well as 
her medical history at the time of the October 2007 emergency 
room treatment.  Again, however, the Veteran has not 
demonstrated she possesses the requisite medical knowledge or 
training to render an opinion with regard to whether her 
circumstances and symptoms constituted a "medical 
emergency."  See Cotton, 7 Vet. App. at 327; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

While the Board is sympathetic toward the Veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009). 

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein. Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the CAVC appeared to 
assume the VCAA is applicable to a chapter 17 claim, but then 
held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements. Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses. According 
to 38 C.F.R. § 17.124, the Veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim." When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38. 38 C.F.R. § 
17.132.

The Veteran was sent a letter in April 2008 advising her of 
the information necessary to substantiate her claim as well 
as notifying her of all relevant procedure and appellate 
rights. The MC has explained to the Veteran the bases for 
denial of the claim, and afforded her the opportunity to 
present information and evidence in support of the claim. 
There is no indication that any additional notice or 
development would aid the Veteran in substantiating her 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002). Thus, any 
deficiency of notice or of the duty to assist constitutes 
merely harmless error. See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above. 


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on October 31, 
2007 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


